Citation Nr: 1123222	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  08-33 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma, bronchitis and bronchiolitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1983 to February 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 21, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  

In light of the Court's decision in Clemons and the varying diagnoses of asthma, bronchitis and bronchiolitis, the Board has re-characterized the issue on appeal as entitlement to service connection for a respiratory disorder, to include asthma, bronchitis and bronchiolitis.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In the December 2007 rating decision, the RO also denied the Veteran's claims of (1) entitlement to service connection for a right knee disorder, (2) entitlement to service connection for a left knee disorder, and (3) entitlement to service connection for left ear hearing loss.  While these issues were included on the Veteran's January 2008 notice of disagreement (NOD) and the RO's May 2008 statement of the case (SOC), the Veteran specifically stated on his October 2008 substantive appeal (VA Form 9) that he only wished to continue the appeal concerning his respiratory disorder.  Accordingly, the Veteran's left knee, right knee and left ear hearing loss claims are not in appellate status and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

The Board notes that the Veteran submitted a statement from a friend, J.W., which asserts that the Veteran's respiratory disorder renders him unable to maintain gainful employment.  The Board observes the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), holding that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, this case differs from Rice, as the Veteran has not yet been awarded service connection for a respiratory disorder.  Accordingly, the Board does not have jurisdiction of a claim for TDIU, and such is REFERRED to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain records from the Social Security Administration and to afford the Veteran a VA examination.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, the Board observes that the Veteran previously filed a claim for disability benefits from the Social Security Administration.  The Veteran testified that this claim was denied.  See the March 2011 hearing at page 15.  The Board notes that neither the SSA decision to deny benefits, nor the records upon which that decision was based are associated with the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Even though the Veteran testified that his claim for SSA disability benefits was denied, the Board concludes that the RO/AMC should attempt to obtain a copy of the unfavorable SSA decision and any medical records upon which that decision was based.  See generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a respiratory disorder, to include asthma, bronchitis and bronchiolitis.  The Veteran has variously asserted that he currently has a respiratory disorder that had its onset during his service, and (2) he had a preexisting respiratory disorder which was aggravated during his service.  See the March 2011 hearing transcript at pages 10 - 12 and the Veteran's October 2008 substantive appeal.  

The medical evidence of record is unclear concerning whether the Veteran had a respiratory disorder which preexisted his service.  The Veteran's June 1983 entrance examination report reflects the examiner's hand-written notation that the Veteran had asthma as a child.  On the report of medical history in connection with his June 1983 entrance examination, the Veteran indicated that he did not know whether he suffered from asthma prior to his enlistment.  Further, a September 1993 private treatment record from Cook County general hospital reflects that the Veteran reported to an Emergency Room doctor that he suffered "childhood asthma."  See a September 1993 Emergency Room report from Cook County Hospital.  

However, the Veteran has recently stated that, while he was "incubated" when he was two years old, he expressly denied that he suffered from asthma prior to his service.  The Veteran testified that he was confused by the questions concerning the existence of childhood asthma during his June 1983 entrance examination.  See the March 2011 hearing transcript at pages 3 and 8 - 10.  

The Veteran's service treatment records are replete with instances of complaints of and treatment for shortness of breath, wheezing and chest pains.  The Veteran was briefly hospitalized at Fort McClellan in January 1984 for an acute respiratory disease.  A February 1985 service treatment record reflects that the Veteran was hospitalized in October 1984 due to pneumonia for a period of two weeks; however, it is unclear whether the report of this hospitalization emanates from the Veteran.  Indeed, there are no service treatment records which reflect this period of hospitalization.  X-rays dated in February 1985 showed that the Veteran's lungs were free of active infiltrates and effusions, but pulmonary function tests (PFT's) dated in May 1985 noted that the Veteran demonstrated a "moderate obstructive defect improved post-bronchodilation."  The Veteran was not diagnosed with asthma during service.  

The Veteran's post-service private and VA treatment records reflect that he has been diagnosed with asthma, bronchitis and bronchiolitis since his separation from service.  The Board also observes that the Veteran's service treatment records and post-service treatment records reflects an extensive history of polysubstance abuse and cigarette smoking.  

Concerning the Veteran's assertion that his respiratory disorder preexisted his service and was aggravated by such, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the Veteran was in sound condition at entry to service as to the disability for which he or she seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

In sum, the Veteran's claim may prevail if the medical evidence of record shows that he has a respiratory disorder that (1) is causally related to his service, or (2) had its onset during a period of his active service, or (3) clearly and unmistakably preexisted his service and was aggravated beyond the normal progression of the disease during such.  

The Court has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinions are necessary for determining the nature and etiology of any disorders of the back, left shoulder and/or right knee that may be present.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

2.  The Veteran should be afforded a VA examination to determine to determine the nature and etiology of any respiratory disorder(s) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Pulmonary function tests (PFT's) MUST be completed.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, his post-service medical records, and the lay statements and assertions.

The examiner should identify all current respiratory disorder.  For each disorder identified, he or she should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the Veteran's service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

If the examiner finds that a current respiratory disorder did not manifest during the Veteran's service, he or she should indicate whether the disorder preexisted his service.  If so, he or she should state whether the preexisting respiratory disorder(s) worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

